Per Curiam.

The affidavit shews enough, without this. & ’ - _ The statute is, that, “ if any material witness, in any action, &c. shall not reside in this státe, it shall be lawful for the Court, on affidavit or proof being made thereof, to the satisfaction of the Court, to grant the commission.” It is enough, to shew, by affidavit, that the witness is without the jurisdiction of the Court, and that he is material, which is sufficiently shewn here, and the advice of counsel is so far sworn to. That the party cannot safely proceed, &c. issurplusage.
Motion granted.